
	
		III
		109th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2006
			Mr. DeWine (for himself
			 and Mr. Kohl) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 10 through September
		  16, 2006, as National Polycystic Kidney Disease Awareness Week
		  and supporting the goals and ideals of a National Polycystic Kidney Disease
		  Awareness Week to raise public awareness and understanding of polycystic kidney
		  disease and to foster understanding of the impact polycystic kidney disease has
		  on patients and future generations of their families. 
	
	
		Whereas polycystic kidney disease (known as
			 PKD) is the most prevalent life-threatening genetic disease in
			 the United States, is a severe, dominantly inherited disease that has a
			 devastating impact, in both human and economic terms, on people of all ages,
			 and affects equally people of all races, sexes, nationalities, geographic
			 locations, and income levels;
		Whereas, based on prevalence estimates by the National
			 Institutes of Health, it is estimated that about 600,000 patients in the United
			 States have a genetic inheritance from 1 or both parents called polycystic
			 kidney disease, and that countless additional friends, loved ones, spouses, and
			 caregivers must shoulder the physical, emotional, and financial burdens that
			 polycystic kidney disease causes;
		Whereas polycystic kidney disease, for which there is no
			 cure, is 1 of the 4 leading causes of kidney failure in the United
			 States;
		Whereas the vast majority of polycystic kidney disease
			 patients reach kidney failure at an average age of 53, causing a severe strain
			 on dialysis and kidney transplantation resources and on the delivery of health
			 care in the United States, as the largest segment of the population of the
			 United States, the baby boomers, continues to age;
		Whereas end stage renal disease is one of the fastest
			 growing components of the Medicare budget, and polycystic kidney disease
			 contributes to that cost by an estimated $2,000,000,000 annually for dialysis,
			 kidney transplantation, and related therapies;
		Whereas polycystic kidney disease is a systemic disease
			 that causes damage to the kidney and the cardiovascular, endocrine, hepatic,
			 and gastrointestinal organ systems and instills in patients a fear of an
			 unknown future with a life-threatening genetic disease and apprehension over
			 possible genetic discrimination;
		Whereas the severity of the symptoms of polycystic kidney
			 disease and the limited public awareness of the disease causes many patients to
			 live in denial and forego regular visits to their physicians or to avoid
			 following good health management which would help avoid more severe
			 complications when kidney failure occurs;
		Whereas people who have chronic, life-threatening diseases
			 like polycystic kidney disease have a predisposition to depression (7 times the
			 national average) and its resultant consequences due to their anxiety over
			 pain, suffering, and premature death;
		Whereas the Senate and taxpayers of the United States
			 desire to see treatments and cures for disease and would like to see results
			 from investments in research conducted by the National Institutes of Health and
			 from such initiatives as the NIH Roadmap to the Future;
		Whereas polycystic kidney disease is a verifiable example
			 of how collaboration, technological innovation, scientific momentum, and
			 public-private partnerships can generate therapeutic interventions that
			 directly benefit polycystic kidney disease sufferers, save billions of Federal
			 dollars under Medicare, Medicaid, and other programs for dialysis, kidney
			 transplants, immunosuppressant drugs, and related therapies, and make available
			 several thousand openings on the kidney transplant waiting list;
		Whereas improvements in diagnostic technology and the
			 expansion of scientific knowledge about polycystic kidney disease have led to
			 the discovery of the 3 primary genes that cause polycystic kidney disease and
			 the 3 primary protein products of the genes and to the understanding of cell
			 structures and signaling pathways that cause cyst growth that has produced
			 multiple polycystic kidney disease clinical drug trials;
		Whereas there are thousands of volunteers nationwide who
			 are dedicated to expanding essential research, fostering public awareness and
			 understanding of polycystic kidney disease, educating polycystic kidney disease
			 patients and their families about the disease to improve their treatment and
			 care, providing appropriate moral support, and encouraging people to become
			 organ donors; and
		Whereas these volunteers engage in an annual national
			 awareness event held during the third week of September and such a week would
			 be an appropriate time to recognize National Polycystic Kidney Disease Week:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 10 through September 16, 2006, as National Polycystic Kidney
			 Disease Awareness Week;
			(2)supports the
			 goals and ideals of a National Polycystic Kidney Disease Awareness Week to
			 raise public awareness and understanding of polycystic kidney disease (known as
			 PKD);
			(3)recognizes the
			 need for additional research into a cure for polycystic kidney disease;
			 and
			(4)encourages the
			 people of the United States and interested groups to support National
			 Polycystic Kidney Awareness Week through appropriate ceremonies and activities
			 to promote public awareness of polycystic kidney disease and to foster
			 understanding of the impact of the disease on patients and their
			 families.
			
